Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Audrey Ogurchak on 12/13/2021.

The application has been amended as follows: 
In the claims:
Claims 5, 10 and 15 have been amended as follows:
5. (Currently amended) A fluid channel according to claim 1, wherein at least one component of
the plurality of components comprises comprising at least one fastening element for at least one
of a) connecting to another component of the fluid channel or b) fastening the at least one
component to a part of the container processing system.
10. (Currently amended) A fluid channel according to claim 1, wherein the fluid is
capable of flowing through a flow channel within the plurality of components and from there
to the outlet opening, and wherein a cross-section of the flow channel varies perpendicularly to a
direction of flow of the fluid.

15. (Currently amended) A container processing system for processing containers,
comprising:
a blow molding machine;
a container processing machine arranged downstream of the blow molding
machine in a process direction; and
a fluid channel between the blow molding machine and the downstream container
processing machine, wherein the fluid channel comprises a plurality of components through
which the fluid is to flow and which comprise at least one outlet opening through which the fluid
is to exit from the fluid channel in a direction of a bottom of a container transported in the
process direction, and wherein the 
a generative manufacturing method, and wherein the at least one outlet opening is designed as
one or more nozzles.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/2022 has been entered.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The references submitted 2/15/2022 do not affect the previous decision regarding patentability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        2/23/2022